DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email communication with Tri Dang on 3/19/2021.
The application has been amended as follows: 

41-42. (Canceled)


Allowable Subject Matter
Claims 21, 24, 28, 30-32, 38-40 and 43-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of records, Tateshita (US 2006/0157797) and Cheng (US 2016/0148933), disclose and teach a field effect transistor, the field effect transistor 
The prior art of record, Tateshita (US 2006/0157797) and Cheng (US 2016/0148933), disclose and teach a field effect transistor comprising: a semiconductor substrate doped to have conductivity of a first conductivity type, the first conductivity type being either n-type or p-type, the semiconductor substrate having a planar semiconductor surface, with a source region, a gate region and a drain region on the planar semiconductor surface, the source region being on one side of the gate region and the drain region being on the opposite side of the gate region; the source region having a first epitaxial layer on the planar semiconductor surface, the first epitaxial layer being doped to have a second conductivity type opposite to the first conductivity type, and a second epitaxial layer deposited on the first epitaxial layer and not contacting the semiconductor substrate, the second epitaxial layer being doped to have the second conductivity type opposite to the first conductivity type, the second epitaxial layer being more heavily doped than the first epitaxial layer, and a first contact layer on the second epitaxial layer; the gate region having a gate dielectric layer on the planar semiconductor surface, a conductive gate layer on the gate dielectric layer and a contact layer on the conductive gate layer, the conductive gate layer having a uniform width same as a width of the gate dielectric layer; the drain region having a third epitaxial layer on the planar semiconductor surface, the third epitaxial layer being doped to have the second conductivity type opposite to the first conductivity type, and a fourth epitaxial layer deposited on the third epitaxial layer and not contacting the semiconductor substrate, the fourth epitaxial layer being doped to have the second : wherein the interfaces between the planar semiconductor substrate and the first and third epitaxial layers and between the planar semiconductor substrate and the gate dielectric layer all being coplanar with no penetration of dopants having a conductivity of the second conductivity type through the interfaces with the first and third epitaxial layers and into the substrate; and wherein having the interfaces between the planar semiconductor substrate and the first and third epitaxial layers and between the planar semiconductor substrate and the gate dielectric layer coplanar with no penetration of dopant of the second conductivity type into the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Examiner, Art Unit 2811